IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ABRAHAM ITUAH, INDIVIDUALLY, AND           : No. 111 EM 2015
D/B/A OSAZE & SONS ENTERPRISE              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
TD BANK, N.A., SUCCESSOR TO                :
COMMERCE BANK/PENNSYLVANIA,                :
N.A., 2005 MARKET STREET,                  :
PHILADELPHIA, PA 19103                     :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.